DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 6-17, 21-24, 30-32 and 34 in the reply filed on 8/5/2022 is acknowledged.


Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 lacks punctuation after the number 24.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US Patent Application 2014/0154504) in view of Johnson et al. (US Patent Application No. 2010/0287680).
Regarding claim 6, Adachi teaches a surfacing material that is mold-releasable and electrically conductive, comprising a curable resin layer comprising thermoset resins and a curing agent (page 13, paragraph [0192]) and a conductive layer laminated to the curable resin layer (page 5, paragraph [0079]).
Adachi fails to teach a woven fabric coated on at least side with a film of fluoropolymer or silicone.  However, Johnson et al. teach a material comprising a woven fabric coated on at least one side with a film of fluoropolymer or silicone (page 1, paragraph [0008], page 2, paragraph [0018], page 3, paragraph [0025]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the woven fabric of Johnson et al. in the surfacing material of Adachi in order to provide an abrasion resistant durably liquidproof exterior film surface (Johnson et al., page 1, paragraph [0008]).
Regarding claims 7 and 8, Adachi fails to teach wherein the woven fabric is coated on at least one side with a film of fluoropolymer.  However, Johnson et al. teach a material comprising a woven fabric coated on at least one side with a film of fluoropolymer of polytetrafluoroethylene (page 1, paragraph [0008], page 2, paragraph [0018]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the woven fabric of Johnson et al. in the surfacing material of Adachi in order to provide an abrasion resistant durably liquidproof exterior film surface (Johnson et al., page 1, paragraph [0008]).
Regarding claim 9, Adachi fails to teach wherein the woven fabric is coated on at least one side with a film of silicone, which comprise repeating units of siloxane.  However, Johnson et al. teach a material comprising a woven fabric coated on at least one side with a film of silicone, which comprises repeating units of siloxane (page 1, paragraph [0008], page 3, paragraph [0025]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the woven fabric of Johnson et al. in the surfacing material of Adachi in order to provide an abrasion resistant durably liquidproof exterior film surface (Johnson et al., page 1, paragraph [0008]).

Claims 10-17, 22, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US Patent Application 2014/0154504) in view of Johnson et al. (US Patent Application No. 2010/0287680), in further view of Oosedo et al. (US Patent Application No. 2002/007022).
Regarding claim 10, Adachi teaches a surfacing material that is mold-releasable and electrically conductive, comprising a curable resin layer comprising thermoset resins and a curing agent (page 13, paragraph [0192]) and a conductive layer laminated to the curable resin layer (page 5, paragraph [0079]).
Adachi fails to teach a woven fabric that is bonded on one side to a curable epoxy thermoplastic layer.  However, Johnson et al. teach a material comprising a woven fabric coated on at least one side with a curable epoxy thermoplastic layer (page 1, paragraph [0008], page 2, paragraph [0018], page 3, paragraph [0025]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the woven fabric of Johnson et al. in the surfacing material of Adachi in order to provide an abrasion resistant durably liquidproof exterior film surface (Johnson et al., page 1, paragraph [0008]).
Adachi fails to teach wherein the curable epoxy thermoplastic layer comprises polyvinyl formal; at least one epoxy resin; a curing agent and/or a catalyst for the epoxy resin; and a polyol.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 11, Adachi fails to teach wherein the weight ratio of polyvinyl formal to epoxy is in the range of 80:20 to 50:50, and the amount of polyol is in the range of 5 to 30 parts in weight per 100 parts of components and combined.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]).
Oosedo et al. does not disclose wherein the weight ratio of polyvinyl formal to epoxy is in the range of 80:20 to 50:50, and the amount of polyol is in the range of 5 to 30 parts in weight per 100 parts of components and combined.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amounts involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of polyvinyl formal and polyol of Oosedo et al. in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 12, Adachi fails to teach wherein the epoxy resin in the epoxy thermoplastic layer is a low viscosity epoxy resin having a viscosity of about 30 to about 60 mPas at 25°C (as measured by ASTM D-445).  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]).
Oosedo et al. do not disclose wherein the epoxy resin in the epoxy thermoplastic layer is a low viscosity epoxy resin having a viscosity of about 30 to about 60 mPas at 25°C (as measured by ASTM D-445).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amounts involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of polyvinyl formal and polyol of Oosedo et al. in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 13, Adachi fails to teach wherein the low viscosity epoxy resin is a reaction product of epichlorohydrin and dipropylene glycol.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]), wherein the low viscosity resin is a reaction product of epichlorohydrin and dipropylene glycol (page 7, paragraph [0099]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 14, Adachi fails to teach wherein the polyol is glycerol (or glycerine).  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]), wherein the polyol is glycerol (page 7, paragraph [0099]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 15, Adachi fails to teach wherein the curable epoxy thermoplastic layer comprises a curing agent selected from dicyandiamide (DICY), 4,4-diamino-diphenylsulfone (4,4’DDS), and 3,3’-diaminodiphenyl-sulfone (3,3’DDS), guanamine, guanidine, aminoguanidine, piperidine, and combinations thereof.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]), wherein the curable epoxy thermoplastic layer comprises a curing agent selected from 4,4’-diaminodiphenylsulfone and 3,3’-diaminodiphenylsufone (page 4, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 16, Adachi fails to teach wherein the curable epoxy thermoplastic layer comprises a catalyst selected from: alkyl and aryl substituted ureas, bisureas, and any combinations.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]), wherein the curable epoxy thermoplastic layer comprises a catalyst aryl substituted ureas (page 4, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 17, Adachi teaches wherein the curable resin layer comprises at least one Ultraviolet (UV) absorber and metal oxide pigments (page 3, paragraphs [0052], [0053], page 4, paragraph [0058]), and wherein the metal oxide pigments are present in an amount of 0.1% to 50% by mass which reads on Applicant’s claimed range of about 40% to about 65% by weight (page 3, paragraphs [0052], [0053]).
Regarding claim 22, Adachi teaches wherein the curable resin layer comprises conductive particles dispersed throughout the resin layer (page 5, paragraph [0079]).
Regarding claim 23, Adachi fails to teach wherein the curable resin layer comprises one or more epoxy resins.  However, Oosedo et al. teach an epoxy resin (page 2, paragraph [0020]) comprising polyvinyl formal (page 9, paragraph [0138]); at least one epoxy resin (page 2, paragraph [0020]); a curing agent (page 4, paragraph [0042]); and a polyol (page 3, paragraph [0032]), wherein the curable resin layer comprises one or more epoxy resins (page 2, paragraph [0020]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy of Oosedo et al. in the surfacing material of Adachi in order to show outstanding adhesion (Oosedo et al., page 1, paragraph [0011]).
Regarding claim 31, Adachi fails to teach wherein the woven fabric comprises fibers selected from: glass fibers, polyester fibers, polyamide fibers, and combinations thereof.  However, Johnson et al. teach wherein the woven fabric comprises glass fibers or polyester fibers (page 3, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the woven fabric of Johnson et al. in the surfacing material of Adachi in order to provide an abrasion resistant durably liquidproof exterior film surface (Johnson et al., page 1, paragraph [0008]).

Claims 21, 24, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US Patent Application 2014/0154504) in view of Johnson et al. (US Patent Application No. 2010/0287680) and Oosedo et al. (US Patent Application No. 2002/007022), in further view of Sang et al. (US Patent Application No. 2014/0154496).
Regarding claim 21, Adachi fails to teach wherein the curable resin layer further comprises a color pigment selected from: red iron oxide, green chromium, carbon black, and any combination thereof.  However, Sang et al. teach a surfacing material that is mold-releasable and electrically conductive (page 1, paragraph [0003], page 2, paragraph [0014]) comprising a woven fabric (page 7, paragraph [0045]), a curable resin layer in direct contact with an opposite side of the woven fabric, said resin layer comprising one or more thermoset resins and a curing agent (page 1, paragraph [0003], page 2, paragraph [0020]); a conductive layer laminated to the curable resin layer (page 1, paragraph [0003], page 2, paragraph [0013]), wherein the curable resin layer comprises a color pigment selected from: red iron oxide, green chromium and carbon black (page 5, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the color pigments of Sang et al. in the curable resin layer of Johnson et al. in order to add color to the resinous system (Sang et al., page 5, paragraph [0038]).
Regarding claim 24, Adachi fails to teach wherein the curable resin layer comprises a combination of multifunctional epoxy resins, one of which is a cycloaliphatic epoxy resin represented by the following structure: 

    PNG
    media_image1.png
    155
    505
    media_image1.png
    Greyscale

However, Sang et al. teach a surfacing material that is mold-releasable and electrically conductive (page 1, paragraph [0003], page 2, paragraph [0014]) comprising a woven fabric (page 7, paragraph [0045]), a curable resin layer in direct contact with an opposite side of the woven fabric, said resin layer comprising one or more thermoset resins and a curing agent (page 1, paragraph [0003], page 2, paragraph [0020]); a conductive layer laminated to the curable resin layer (page 1, paragraph [0003], page 2, paragraph [0013]), wherein the curable resin layer comprises a combination of multifunctional epoxy resins, one of which is a cycloaliphatic epoxy resin represented by the following structure: 

    PNG
    media_image1.png
    155
    505
    media_image1.png
    Greyscale

(page 3, paragraphs [0025], [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the multifunctional epoxy resins of Sang et al. in the curable resin layer of Adachi in order to toughen the resin matrix (Sang et al., page 3, paragraph [0025]).
Regarding claim 30, Adachi fasil to teach wherein the conductive layer is a nonporous metal foil, a metal screen or a sheet of carbon.  However, Sang et al. teach a surfacing material that is mold-releasable and electrically conductive (page 1, paragraph [0003], page 2, paragraph [0014]) comprising a woven fabric (page 7, paragraph [0045]), a curable resin layer in direct contact with an opposite side of the woven fabric, said resin layer comprising one or more thermoset resins and a curing agent (page 1, paragraph [0003], page 2, paragraph [0020]); a conductive layer laminated to the curable resin layer (page 1, paragraph [0003], page 2, paragraph [0013]), wherein the conductive layer is a sheet of carbon (page 1, paragraph [0009]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use conductive layer of Sang et al. in the material of Adachi in order to provide an electrically conductive material (Sang et al., page 1, paragraph [0003]).
Regarding claim 32, Adachi fails to teach wherein the surfacing material is in the form of a continuous or elongated tape having a width in the range of about 0.125 in to about 12 in.  However, Sang et al. teach a surfacing material that is mold-releasable and electrically conductive (page 1, paragraph [0003], page 2, paragraph [0014]) comprising a woven fabric (page 7, paragraph [0045]), a curable resin layer in direct contact with an opposite side of the woven fabric, said resin layer comprising one or more thermoset resins and a curing agent (page 1, paragraph [0003], page 2, paragraph [0020]); a conductive layer laminated to the curable resin layer (page 1, paragraph [0003], page 2, paragraph [0013]), wherein the surfacing material is in the form of a continuous tape having a width of 0.125 in – 1.5 or 6 in – 12 in which both read on Applicant’s claimed range of about 0.125 in to about 12 in (page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the material of Adachi as that of Sang et al. in order to provide applications in aircraft wing skins and fuselages (Sang et al., page 2, paragraph [0016]).
Regarding claim 34, Adachi fails to teach wherein said composite substrate is a prepreg layup, which comprises a plurality of prepreg plies arranged in a stacking arrangement, each prepreg ply comprising reinforcing fibers impregnated with or embedded in a curable resin matrix.  However, Sang et al. teach a surfacing material that is mold-releasable and electrically conductive (page 1, paragraph [0003], page 2, paragraph [0014]) comprising a woven fabric (page 7, paragraph [0045]), a curable resin layer in direct contact with an opposite side of the woven fabric, said resin layer comprising one or more thermoset resins and a curing agent (page 1, paragraph [0003], page 2, paragraph [0020]); a conductive layer laminated to the curable resin layer (page 1, paragraph [0003], page 2, paragraph [0013]), wherein said composite substrate is a prepreg layup, which comprises a plurality of prepreg plies arranged in a stacking arrangement, each prepreg ply comprising reinforcing fibers impregnated with or embedded in a curable resin matrix (page 2, paragraph [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the composite structure of Sang et al. in Adachi in order to provide a high performance structural material (Sang et al., page 1, paragraph [0001]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/2/2022